El Juez Presidente Sr. Hernández
emitió la opinión del tribunal.
Se trata de recurso de apelación interpuesto por el de-mandante Luis Ninlliat contra sentencia que en 28 de mayo del año próximo pasado 1915 pronunció la Corte de Distrito de Mayagüez, declarando sin. lugar la demanda por el fun-damento de que los hechos en ella consignados no determinan una causa de acción.
Los hechos fundamentales de la demanda que debemos aceptar como ciertos para la decisión del recurso, son los siguientes:
I. Por escritura pública de 2 de abril de 1898, inscrita en el registro de la Propiedad de Mayagüez, el demandante Luis Ninlliat compró a la mercantil de Mayagüez J. Tornabells & Co., el solar que se describe en la demanda.
TI. El comprador Luis Ninlliat por otra escritura de la misma fecha e inscrita también en el registro de la propie-dad, vendió el mismo solar a Luis Arán y Lancy.
III. Dicha escritura de venta por Luis Ninlliat a Luis Arán y Lancy, contiene la siguiente cláusula:
1 ‘ Tercera. — Esta venta, se hace eon la condición de que Ninlliat *69desde ayer, o sea desde el día primero de este mes y a vencer todos los días últimos de cada mes, y por el término de tres años contados desde dicho día de este mes usufructuará la finca pagando a Arán por vía de alquiler la suma de 60 pesos mensuales y que si Ninlliat durante ese término de tres años devuelve a Arán los ameritados seis mil pesos, éste le volverá a vender toda la finca en el estado que se encuentre a la hora en que Ninlliat la readquiriera; bien entendido que si pasa este término sin la devolución de los signifi-cados, seis mil pesos quedará Arán libre de la obligación de volver a vender la finca a Ninlliat; pero para este caso consiente el mismo Arán en que luego de posesionado de la finca se la volverá a entre-gar por dos años más, a Ninlliat, para que siga utilizándose de sus productos en la forma que mejor le convenga, siempre que la conserve en buen estado y le siga pagando los sesenta pesos mensuales de alquiler, conviniendo por último en que durante estos otros dos años de prórroga, Arán volverá a vender la finca a Ninlliat, si éste le devuelve los seis mil pesos que hoy se han ajustado como precio de toda la finca puesta en estado de ser habitados sus establecimientos descritos. ’ ’
IV. Vencido el primer plazo de la condición transcrita, Luis Arán solicitó y obtuvo del Registrador de lá Propiedad de Mayagüez que pusiera la nota marginal de consumación al asiento de inscripción del referido contrato de compra-' venta.
V. Antes de vencer el segundo término de dos años seña-lado al vendedor para retraer el solar, Ninlliat lo compró por escritura pública de 5 de septiembre de 1902, constitu-yendo el comprador hipoteca a favor del vendedor Arán sobre el mismo solar para responder de $2,200, parte del precio aplazado en que se realizó la venta.
VI. La anterior escritura de 5 de septiembre de 1902, no fue inscrita en el registro de la propiedad, según alega el demandante, por olvido o negligencia del agente a quien Ninlliat encargó de la gestión de la inscripción, por más que Ninlliat estaba en la equivocada creencia de que el documento se encontraba inscrito en el registro basta que se vió privado de su propiedad por los demandados.
VII. Del registro de la propiedad de Mayagüez consta *70que transcurrido el primer término de tres años a que se refiere la condición transcrita, se puso en el registro la nota marginal de consumación del contrato con fecha 29 de junio de 1901, sin que aparezca del mismo registro nota alguna de consumación de venta o consolidación por el transcurso del-otro término de dos años a que alude la misma condición.
VIII. El demandante Ninlliat ha pagado totalmente la hipoteca que por escritura de 5 de septiembre de 1902 cons-tituyó a favor de Luis Arán, y la viuda de éste, la deman-dada Francisca Arán, en. su carácter de administradora de los bienes del finado Luis Arán, otorgó a favor de Ninlliat la correspondiente carta de pago y cancelación por escritura de 9 de marzo de 1909, en cumplimiento de orden de la Corte de Distrito de Mayagüez de 11 de febrero anterior, cuya escritura tampoco fué inscrita en el registro de la propiedad.
IX. El demandante empezó a construir y siguió constru-yendo en varias fechas hasta el año 1908, en el solar des-crito, edificios que no están terminados, los que según su apreciación valen actualmente de $6,000 a $8,000, habiendo hecho ésas obras de su peculio particular, de buena fe, y en la creencia de que las hacía en su propio provecho y en terrenos de su pertenencia.
X. Ante la Corte de Distrito de los Estados Unidos para Puerto Rico, Camilo Süriñac, a nombre de sus menores hijos los demandados, siguió un pleito en cobro de dinero contra Francisca Arán en su carácter' de administradora de' los bienes del finado. Luis Arán, y obtuvo sentencia a su favor en 19 de julio de 1909, por la suma cíe $2,037.89 y $38.80 de costas.
XI. El marshal de dicha corte solicitó y obtuvo del regis-trador para ejecutar la referida sentencia, anotación de embargo sobre la finca de que se trata en 7 de agosto de 1909.
XII. El mismo márshal vendió en pública subasta todo el derecho, título o interés que Luis Arán tuviera o pudiera tener en la finca, y en el acto de la subasta, el día 13 de septiembre de 1909, el abogado Fernando Vázquez, defensor *71de los menores demandados, obtuvo la bnena pro por la suma de $300 otorgándosele en su consecuencia la correspon-diente escritura de venta que fué inscrita en el registro el 22 de marzo de 1910.
XIII. El demandante no tuvo noticia del anuncio de la subasta del solar, en primer lugar, porque su descripción es muy semejante a la de otros solares que se encuentran en el mismo sitio, sin que en el anuncio se Rubiera lieclio mención de los edificios en él construidos, mucho más importantes que el solar mismo, y en segundo lugar, porque el anuncio fué publicado en el periódico local de Mayagüez ' ‘ La Ban-dera Americana,” de escasa circulación.
XIV. Camilo Suriñac, padre representante de los menores Suriñac fué empleado de la casa J. Tornabells & Co. de quien Luis Ninlliat adquirió primeramente el solar y luego fué el Suriñac uno de los liquidadores de dicha casa y em-pleado también de la de comercio titulada L. Arán, en las fechas en que el demandante adquirió el solar y lo vendió a Luis Arán y Lancy, estando enterado Suriñac de las ope-raciones habidas entre el demandante y Luis Arán con refe-rencia a dicho solar.
XV. Camilo Suriñac sabía de propio conocimiento que el solar, aunque inscrito en el registro a favor de Luis Arán, era de la exclusiva propiedad del demandante, y que éste lo estaba poseyendo, sabiendo también Suriñac que los edificios construidos en el solar fueron construidos de buena fe por el demandante.
XVI. Camilo Suriñac, no obstante el anterior conoci-miento, instigó maliciosamente el embargo y venta de los bienes mencionados, y con objeto de defraudar al demandante y arrebatarle torticeramente la propiedad de dichos bienes, los adquirió en la subasta en representación de los menores demandados por el ínfimo precio de $300 que no cubría la cuadragésima parte del verdadero valor de tales bienes.
XVII. Fallecido Luis Arán y Lancy, sucediéronle como herederos las demandadas Francisca Arán y Consuelo Arán.
*72XVIII. Los demandados no poseen bienes con qué liaeor efectivas las responsabilidades civiles en que lian incurrido con motivo de sus actos, y alega el demandante que no puede exigírseles de otro modo, ni obtener la reparación de los graves perjuicios sufridos, sino mediante el ejercicio de la acción rescisoria entablada en la demanda.
Agrega el demandante que tanto el embargo anotado a favor de los menores demandados como el título de adqui-sición de los mismos están afectados por la condición reso-lutoria de poder aquél redimir el solar dentro del segundo plazo de dos años á que se refiere la escritura de 2 de abril de 1898, pues no se fia puesto en el registro la nota de con-solidación de la venta por transcurso de dicho plazo y dentro de éste obtuvo el demandante la propiedad absoluta de la finca por la escritura de 5 de septiembre de 1902.
La demanda concluye con la súplica de que se declare rescindida la venta del solar y edificios en él enclavados, efectuada por el marshal de la Corte de Distrito de los Esta-dos Luidos para Puerto Eico, Harry S. Hubbard, en 13 de septiembre de 1909, y se ordene en su consecuencia sean can-celadas en el registro de la propiedad la anotación de con-sumación de venta a que se refiere el Iíecfio IV de la demanda, así como la inscripción de venta del solar a favor de los de-mandados, librándose para ello el oportuno mandamiento por duplicado al. Registrador dé la Propiedad de Mayagiiez.
Los demandados Suriñac contestaron la demanda ale-gando entre otras defensas la de que la demanda no aduce hechos suficientes para determinar una causa de acción, y discutida esa excepción fué declarada con lugar dictándose en su consecuencia sentencia en 28 de mayo de 1915 por la que fué desestimada la demanda y ordenado el archivo del pleito, con costas al demandante, contra cuya sentencia se ha interpuesto el presente recurso de apelación, corno al prin-cipio indicamos.
Tiene razón la corte inferior al estimar que la nota de consumación puesta al margen de la inscripción de la venta *73del solar por Luis Ninlliat a Luis Arán en escritura de 2 de abril de 1898 es eficaz en derecho.
La cláusula 3a. de la escritura de 2 de abril de 1898, con-tiene dos extremos. Es el primero que si Ninlliat durante tres años a contar desde el día 1o. de abril citado, devolvía a Arán los 6,000 pesos, precio de la finca, Arán volvería a vendérsela a Ninlliat, quedando libre Arán de esa obligación si pasaba diclio término sin verificarse la devolución de los 6,000 pesos. El segundo extremo de la cláusula es que si pasaba el término de tres años sin verificarse la devolución de los 6,000 pesos, consentía Arán en entregarla nuevamente por dos años más a Ninlliat para que siguiera utilizándose de sus productos en la forma que mejor le conviniera por canon mensual de 60 pesos, conviniendo, además, en que durante estos otros dos años de prórroga Arán volvería a vender la finca a Ninlliat si éste le devolvía los. 6,000 pesos expresados.
No hay, según las palabras de la condición transcrita, un término de cinco años para retraer, sino dos términos, uno de tres años y otro de dos. Si hubiera sido la voluntad del comprador otorgar al vendedor un plazo de tres años que sin formalidad alguna se entendería prorrogado por dos años más, para ejercitar el derecho de retracto, se hubiera expre-sado así en la escritura, o desde luego se hubiera fijado el término de cinco años, sin consignar conceptos que exijan para el derecho de retraer después de vencidos tres años, la constitución de otro pacto. de retro por dos años más.
De la demanda resulta que vencieron los tres años a que se refiere la primera parte de la cláusula tercera de la escri-tura de 2 de abril de 1898 sin que Ninlliat hubiera devuelto a Arán durante ese tiempo la suma de 6,000 pesos, precio de la venta, y como el no cumplimiento de las condiciones resolutorias o rescisorias de los actos o contratos inscritos debe hacerse 'constar en el registro por medio de una nota marginal, según el párrafo 1°. del artículo 16 de la Ley Hipo-tecaria, el comprador Arán, para dar aplicación al precepto *74de dicho artículo pudo solicitar como solicitó del registrador que pusiera la nota marginal de consumación al asiento de inscripción del contrato de compraventa del solar. Esa nota no fué prematura, según alega la parte demandante, pues había vencido ya el término de tres años para el retracto de la finca sin que fuera necesario esperar el transcurso de dos años más, y, por tanto, no está viciada de nulidad ni le son tampoco aplicables los artículos 4 del Código Civil y 33 de la Ley Hipotecaria que el apelante invoca en su ale-gato y cita como infringidos por la sentencia recurrida.
Transcurridos los tres años concedidos a Ninlliat para retraer la finca bien pudo, amparado por la cláusula tercera de la escritura de 2 de abril de 1898, exigir de Arán la concesión de un nuevo término de dos años para retraer la finca bajo las mismas condiciones del primer plazo. Ese nuevo término de dos años, considérese o no como una prórroga del primero de tres años, debía inscribirse en el registro de la propiedad para que surtiera efecto contra tercero, y para ello era necesario el otorgamiento de la escritura pública correspondiente, tínico medio de obtener la inscripción, según los artículos 2 y 3 de la Ley Hipotecaria.
Lejos de acudir Ninlliat al anterior procedimiento-, com-pró por escritura pública de 5 de septiembre de 1902 el solar sin condición alguna, constituyendo hipoteca voluntaria a favor de Aran sobre la finca vendida para responder a éste de $2,200, parte del precio aplazado por el que se realizó la venta.
Mediante esa escritura, el derecho a retraer que tuviera Ninlliat en virtud de la segunda parte de la condición de la cláusula estatutoria del retracto, quedó extinguido por el dominio absoluto que adquirió Ninlliat sobre el solar. Según el artículo 1172 del Código Civil, una obligación queda extinguida por otra posterior cuando la primera y la se-gunda son de todo punto incompatibles y esa incompatibi-lidad vino a existir en el presente caso pues el derecho de *75adquirir una cosa mediante retracto queda extinguido por la adquisición real y efectiva de la misma.
Opinamos que los huellos expuestos en la demanda no determinan causa de acción para pretender la rescisión de la venta del solar y edificios hecha por el marshal de la Corte de Distrito de los Estados Unidos para Puerto Eico, Harry S. Hubbard, en 13 de septiembre de 1909, en cuanto dicha pretensión se funda en la nulidad de la nota de consumación de venta del solar que por escritura de 2 de abril de 1898 hizo Luis Ninlliat con pacto de retro a favor de Luis Arán. Tal nota de consumación no fué prematura, sino puesta en tiempo debido, según dejamos expuesto, y por sí sola no puede traer vicio alguno a la venta hecha por el marshal de la Corte Federal en 13 de septiembre de 1909'.
Pero es que también se ha alegado en la demanda bajo los Números XIV, XV y XVI que Camilo Suriñac estaba enterado de las operaciones habidas’ entre Ninlliat y Luis Arán con referencia al solar y también sabía de propio cono-cimiento que el solar aunque inscrito en el registro a favor de Luis Arán era de la exclusiva propiedad del demandante, sabiendo además que los edificios levantados sobre el solar habían sido construidos de buena fe por Ninlliat no obstante lo cual Suriñac instigó maliciosamente el embargo y venta de los mencionados bienes y con objeto de defraudar al de-mandante y arrebatarle torticeramente la propiedad de dichos bienes, los adquirió en la subasta en representación de sus menores hijos por precio que no cubría la cuadragésima parte del verdadero valor de los bienes subastados.
Entendemos que esas alegaciones combinadas con otras atinentes de la demanda determinan una causa de acción, pues muestran la existencia de un agravio a cuya reparación tiene derecho el demandante. Luis Ninlliat, según las alega-ciones de la demanda, había adquirido de Luis Arán por escritura pública de 5 de septiembre de 1902, el solar de *76que se trata y había hecho edificaciones en él por valor de $6,000 a $8,000, de buena fe y en la creencia de que las hacía en solar propio, y sabedor 'Suriñac de esos hechos remató en subasta pública representando a sus menores hijos, solar y edificios cual si fueran de la propiedad de Aran. No puede acogerse Suriñac a lo¡» beneficios que la ley concede a los terceros, pues no tiene tal carácter,' saín endo como sabía que el solar y edificios que remataba como de la propiedad de Aran habían sido adquiridos antes legítimamente por Ninlliat. Surís v. Quiñones et al., 17 D. P. R. 646 y 670. Y no debe alegarse que Suriñac compró no para sí sino para sus menores hijos mereciendo éstos por tanto el concepto de terceros, pues no cabe separar la personalidad de Camilo Suriñac como tal Suriñac de la de Suriñac como representante de sus menores hijos, y tiene que perjudicar a éstos el conocimiento que su padre tenía de la venta del solar y edificios hecha anteriormente por Luis Arán a Luis Ninlliat. Rivas v. Voigt, 1 S. P. R. 219, 224 y 225.
Comentando el Sr. Gómez de la Serna el artículo 27 de la Ley Hipotecaria, en su obra sobre la materia, Tomo I, página 587, preceptivo de que para los efectos de dicha ley se considera tercero a aquel que no haya intervenido en el acto o contrato inscrito, levanta la cuestión de si son terceros el escribano y testigos que intervienen en un documento público, y sostiene la negativa, expresándose en los siguientes términos:
“No tiene buena fe el que habiendo presenciado el acto o contrato en virtud del cual uno se ha desprendido del dominio de la cosa y sabiendo, por lo tanto, y de ciencia propia, que corresponde al que delante de él la adquirió, la compra, o por cualquiera otra clase de contrato la obtiene del antiguo dueño con pleno conocimiento de ([úe no lo es, y aprovechándose del descuido que tal vez tenga el primer adquirente en hacer la inscripción, se apresura a llevar la suya al registro para que con arreglo al artículo 17 no pueda ya inscribirse aquélla en que él intervino como escribano o como testigo. *77Favorecer esta adquisición tan de mala fe en perjuicio del que ad-quirió la misma cosa con buena fe, no sería moral ni justo: si pre-valeciera, se abriría ancha puerta a lamentables abusos * *
Aceptamos como buena esa teoría estimándola aplicable al presente caso, y repetimos lo que ya dijimos al resolver el caso citado de Rivas v. Voigt:
“Aun cuando la Ley Hipotecaria es una ley de crédito que sólo atiende en sus prescripciones al interés de la propiedad territorial, no es posible presumirla despojada de las demás cualidades que las leyes deben poseer, una de las cuales es que sea justa y no lo sería si consintiera que sólo por haberse cumplido estrictamente sus pre-ceptos, dejando de cumplir los que los más elementales de honradez imponen, se convirtiesen en hechos legítimos los que una conciencia honrada reprueba como inmorales.”
La inscripción del solar y edificios de que se trata a favor de los hijos de Suriñac en el registro de la propiedad, sa-biendo como sabía el padre de ellos Camilo Suriñac que solar y edificios pertenecían al demandante Ninlliat, no puede ser-virles por sí sola de escudo para contrarrestar las pre-tensiones del demandante e impedir una reparación de sus derechos lesionados.
Nos limitamos a resolver la cuestión legal de si los hechos alegados en la demanda determinan causa de acción y nos abstenemos de traer a nuestro examen y consideración cues-tiones ajenas al punto debatido.
La demanda, apreciada en su conjunto, muestra causa de acción y en su consecuencia es de revocarse la sentencia apelada.
Revocada la sentencia apelada.
Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.